Title: To Thomas Jefferson from Thomas Pinckney, 13 December 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 13 Decr. 1792

Colo. Smiths intended return to America by the packet affording a well grounded expectation of a safe and expeditious conveyance I avail myself of it to forward your Gazettes and to relate such circumstances concerning my mission as have not been contained in my former letters. In my first communications I mentioned the civility with which I was received at St. James’s and at the office of foreign affairs; the only circumstance worth remarking in my conference with the King was that lord North’s rope of sand appeared not to have been entirely effaced from his Majesty’s memory, which I infer from his mentioning the differing circumstances of the northern and southern parts of our country as tending to produce disunion: I declined entering into any discussion on the subject, observing only that we agreed very well at present and hoped a continuance of the same disposition. I have been constant in my attendance at the Kings Levées since the return of the Court to Saint James’s, and placing myself in the circle of foreign Ministers his Majesty never fails to have a few moments conversation with me on the weather or other topic equally important; but, notwithstanding the great variety of incident which has lately occurred in European politics, he never touches that subject with me: indeed not only the King but most of his courtiers and (except the Pole) all the foreign Ministers seem to consider the Americans as united in principles with the French and as having by example at least assisted in exciting the commotions with which great part of Europe is  convulsed and consequently as not very desireable associates. Some of the foreign ministers with whom I am most intimate have told me that this idea prevails; at the same time they have been polite enough to make themselves a proper distinction between the mode of conducting the revolutions in the two countries. Altho’ I consider this as an honorable testimony of the good conduct of my country yet it serves to keep me at a greater distance from those with whom it is my business to have most intercourse than would otherwise be the case.
Mr. de Chauvelin the French minister still resides here but has not been at Saint James’s since the 10th. of August, we exchanged visits on my first arrival since which I have not seen him.
The Queen received me with affability at my Audience, but at the drawing Room though She condescends to say a few words to me yet she gives a marked priority to any person near: it is in short very evident that I am by no means in favor at this moment in any of the Apartments at St. James’s.
You may be assured, Sir, that I avoid every thing that may tend to widen this distance by keeping as clear as possible of all European Politics, by forbearing all mention of the cold civility which I experience and in general by aiming at a conciliatory conduct. Of the diplomatic Corps the Minister of Poland converses freely with me and we are on good terms, the rest consider me as one who, with respect to the present european politics neither rejoyces in their joy nor is afflicted with their sorrow: they all however paid me the compliment of the first visit, except the Prussian and with him I have no acquaintance. This Evening since writing the above the Prussian Minister sent me his card. One of them Monsr. Tronchin of Geneva has repeatedly desired me to present him with the most respectful and affectionate sentiments to his friend Mr. Jefferson.
As soon after my arrival here as the death of Admiral J. P. Jones was ascertained I endeavor’d to obtain information whether Mr. Barclay was still at Gibraltar, or had returned to Morocco; but not knowing his correspondent here, and Mr. Johnson our Consul not being able to clear up the uncertainty it was some time before I learnt that he was still at Gibraltar. The particular injunctions of caution in the conveyance which I received with Mr. Barclays dispatches, and the secrecy which I knew to be so essential to the success of his operations determined me to intrust them to none but a confidential person. I accordingly endeavor’d to find some one of our countrymen, (who are frequently here without much business) who might be induced to undertake the conveyance; but tho’ in addition to my own enquiries I requested our Consul and several American Gentlemen to endeavor  to procure a confidential person to undertake a journey for me without naming the direction it was a considerable time before I met with success. The rage for quitting the City which emptied all the western parts of this town during the summer months seemed to have swept away all our unemployed country men; and the failure of Mr. Shorts dispatches for which I could not account, the miscarriage of some of my private letters, added to the extraordinary jealousy and watchfulness of correspondences here, made me unwilling to employ any but an American in this business. At length however I prevailed on a Mr. Lemuel Cravath a native and citizen of Massachussets to undertake the delivery of the dispatches into Mr. Barclays hand, whether at Gibraltar or Morocco, and to remain a few weeks with Mr. Barclay if he should require it to reconvey his answer; for which service I agreed to pay him one hundred Guineas besides defraying his expences. No Vessel for Gibraltar or any neighbouring port offered immediately, but Mr. Cravath availed himself of the first which occurred, and embarked about a month ago in an english Vessel bound to Cales, from whence he may readily get to Gibraltar: so that if the wind has proved favorable Mr. B. may by this time have set out on his mission. I fear the terms of Mr. Cravaths journey will be considered as expensive, but when I reflected on the importance of the object and the delay which had already occasioned me so much uneasiness I would undoubtedly have given much more had he insisted on it. I trust however that Mr. Barclay could not have arrived at a better time at his place of destination to avoid interruption in his negociations from the European powers as their attention is now wholly engrossed by the more interesting theatre of politics in Europe.
While I am on that subject I have to mention that I have been requested by a friend of Mr. Barlow of Connecticut, with whose character and productions in verse and prose you must be acquainted, to propose his services as Consul on the coast of Barbary. I mentioned nothing of any appointment having taken place but undertook to write to you on the subject.
Another important business committed to my charge has been attended with equal delay with that last mentioned, I mean procuring certain officers for the Mint: immediately after my arrival here the Ministers left London, but my old acquaintance Mr. Burges being left at the head of the foreign office I mentioned to him (as directed) our intention of employing persons to go from hence, if it was not considered by this Government as interfering with their laws against the exportation of Artificers. Mr. Burges would not immediately undertake to determine on it himself but said he would consult one of the  cabinet Ministers: they were not frequently in town and when there more important business occupied the whole of their time. This continued a long time and made me regret that I had not addressed a note on the subject to lord Grenville: I have since had reason to think that regret needless as I have as yet received no final answer to business submitted by note, procrastination seeming to be the principle of this administration, at least with regard to us. At length Mr. Burges informed me he had not had an opportunity of mentioning the matter to the cabinet minister but he had now no doubt himself on the subject and thought therefore that I might with propriety proceed. My researches have not yet met with success. Mr. Bolton states his reasons for the difficulty of obtaining one person capable of undertaking the united offices of chief coiner and engraver; and the salaries seperately are not a sufficient inducement to prevail on capital artists to quit their country: at the same time that the propriety of begining the coinage in a proper stile would prevent me from engaging any but a superior artist even without the last injunction of the President on the subject which is itself decisive. Mr. Drost from whom I expected assistance is in Paris and if I fail in an application now in agitation I will refer the business as directed to Mr. Morris who may there avail himself of Mr. Drosts advice and assistance.
I have before mentioned the procrastination of this government. Mr. Philip Wilson’s case is an instance of it as I have not been able to procure a decision, altho’ his situation has occasioned me to be more importunate than I otherwise should have been. I inclose a letter from him—he is now in the utmost distress encumbered with a wife and 7 or 8 children whom he has not the means of maintaining. I procured for him a loan of one hundred pounds soon after my arrival which cleared off some old scores and I believe saved him from a jail—but he is still in the greatest penury. I should hope that Congress might be induced to afford him a temporary support ‘till he can obtain some reparation for his loss. The deposition of the Captain of the British Man of War by which his Vessel was driven ashore clearly ascertains this fact and that it took place after the expiration of the time limited in the Armistice and yet this treasury hesitates to make him compensation.
Mr. Morris a few weeks ago received information from Mr. Carmichael that overtures had been made by the spanish court to that of Great Britain which Mr. Carmichael apprehended were unfavorable to our interests: in consequence of Mr. Morris having communicated this intelligence to me I have endeavor’d to obtain some knowledge of the business, but I can only learn (and that more from circumstances than direct information) that a negociation is on foot—but whether  the douceur offered by Spain to induce this Court to enter openly and heartily into the combination against France is such as will affect our interests I can not learn. As I am not instructed in cases of this nature I should be happy to have some general directions for my conduct in case I learn that negociations in which we may be eventually interested are in agitation: the events which have lately taken place in France and the spirit which at present agitates a great part of Europe seem also to indicate the propriety of instructions to meet the cases which the present eventful period may produce.
I have unofficially and expressly in my private capacity made applications to the Prussian Minister here to endeavor to interest him in favor of Monsr. la Fayette and to obtain if possible a knowledge of the intentions of the Court of Berlin respecting him. The Minister promised to write for information, but I have not yet obtained an answer.
You will observe by the Gazettes that there are at present in this country strong indications of an approaching war; if however the french behave with prudence respecting the affairs of Holland I think it will yet be avoided. So many prudential considerations strongly urge the propriety of a pacific system that nothing short of dividing Holland from this country will induce a contrary conduct: the Parliament is convened to meet this day and I presume that early in the Session the intentions of this Court will be shewn. Press warrants are not yet issued. I had taken several opportunities of suggesting to lord Grenville the propriety of forming regulations which might obviate the inconveniencies our trade is liable to from this practice and on the present appearances I strongly urged the propriety of something being immediately done: he desired me to state in general terms my request in writing which I did immediately on my return home, but I have not since heard from him.
I have frequent applications from people wishing to emigrate to the United States, it would be of utility for me to be informed of the encouragement given to settlers in the several States, and if the office of each legation were furnished with copies of the Laws of all the States it would not be an unnecessary expence.
The inclosed letter to the Comptesse de Caradeux was committed to my charge by the Portugueze minister—if this Lady should not happen to be at Philadelphia I apprehend that directions where to forward it to her may be readily obtained from the numerous french refugees in Philadelphia.
Having understood from a conversation which passed between us when I was in Philadelphia that my appointments were to be made  good to me here without reference to the fluctuations of exchange and on enquiry finding that the par of exchange between this place and Philadelphia fixed the dollar at 4/6 I stated my outfits of 9000 dolrs. to Messrs. Vanstaphorsts &c at £2025 sterling payable here. I enclose a copy of their answer to which I have made no reply, but if you are of opinion that my appointments should be paid according to my statement you will be pleased to instruct our bankers accordingly. I should scarcely trouble you on this occasion but as I find from the great enhancement of all articles of expenditure in this place that I must inevitably be out of pocket I wish to make the ballance against me as small as possible.
I make no apology, Sir, for the details in this long epistle which relate to business; for the part of it consisting of chit chat I have to beg your excuse, but as so favorable a conveyance seldom occurs you need be under no great apprehension of similar intrusions. I have the honor to be [with] the utmost respect & sincere Esteem Dear Sir Your faithful and obedient Servant

Thomas Pinckney


14th. Since writing the above the Kings speech was delivered in Parliament a copy of which is inclosed with the Leyden Gazettes. I am on the point of calling on Colonel Smith with my dispatches; if he should not be able to take the bulkier newspapers I will send them by a Vessel which sails for new york in two days time.

